Citation Nr: 1501091	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 14, 2008 to July 9, 2009 and in excess of 70 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) from December 14, 2008 to June 11, 2012 and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to October 1998, June 2004 to February 2006, and from May 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2010 rating decision increased the Veteran's evaluation for PTSD from 50 percent to 70 percent, and a July 2012 rating decision increased the evaluation of his TBI from 10 percent to 40 percent.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A claim of entitlement to an effective date prior to July 9, 2009 for the grant of an evaluation of 70 percent for PTSD was also certified to the Board.  The Veteran filed a claim for reinstatement of his service-connected benefits after a period of active duty that ended on December 13, 2008.  The June 2009 rating decision addressed that claim and granted the 50 percent rating for PTSD, effective December 14, 2008.  Thereafter, additional VA treatment notes were received, and the rating of 70 percent was assigned for PTSD in the March 2010 rating decision, based on that evidence.  When additional evidence is received within one year of a rating decision, it relates back to the prior rating decision, as does the subsequent adjudication.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Accordingly, the Board determines that the June 2009 rating decision is on appeal with regard to the Veteran's PTSD rating claim.  The propriety of the effective date for the 70 percent rating is incorporated into the increased rating claim; therefore, the issues have been recharacterized as noted above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2014 submission, the Veteran, through his representative, asserted that his symptoms of PTSD and TBI had worsened since the most recent VA examinations.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, the Board determines that a remand is necessary to afford the Veteran another VA examination to assess the nature and severity of his PTSD and TBI.

In addition, the record reflects that the Veteran receives VA treatment on a regular basis, but the most recent VA treatment note is dated in February 2011.  Thus, all VA treatment notes for the Veteran dated from February 2011 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from February 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his PTSD. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

3. Schedule the Veteran for a VA examination to determine the current severity of his TBI. The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, must be accomplished. 
 
4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




